The Surrogate.
Letters may be issued to Ives de bonis non. The policy of the law is to have the will executed by the persons named as executors so long as any survive and are competent and willing, in preference to the appointment of administrators cum testamento. The testator has a right to nominate his executors, and the Court will allow a retraction of the renunciation in order to carry out his will, where the renunciation was originally made (as appears from this petition), only because it was deemed unnecessary that two executors should act at one time. Order accordingly.